DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12 and 14-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson ‘299.
	There is disclosed in Jacobson a cookware set of stable and nestable cookware items (figs. 1 and 2), comprising: a first cookware item 102 comprising a first base 106, a first wall rising from the first base and integral with the first base, a first rim 110 at the top of the first wall and integral with the first wall, a first stop 108 connected to an exterior of the first wall between the first base and the fist rim and extending outwardly from the first wall, and a second stop 108 connected to an exterior of the first wall between the first base and the first rim and extending outwardly .
Allowable Subject Matter
s 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Hatch et al. is cited for its disclosure of the claimed first and second stops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REGINALD ALEXANDER/
Examiner
Art Unit 3761